Citation Nr: 1121717	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-31 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1969 to September 1970.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted the Veteran's service-connection claim for bilateral hearing loss.  A noncompensable (zero percent) disability rating was assigned, effective April 14, 2004.  [The RO subsequently changed this effective date to July 14, 2003 in a July 2006 rating decision.]  The Veteran disagreed with this initial rating, and perfected an appeal as to that issue.   

The Board has remanded the Veteran's claim on two occasions, first in November 2009 and again in September 2010.  The Veteran's claim was most recently readjudicated by the Appeals Management Center (AMC) in a March 2011 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's claim for third time.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim must be remanded for further evidentiary development. 

VA treatment records

In October 2010, the Veteran submitted a letter to the VA indicating that he was issued hearing aids at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  He submitted a copy of a document identifying the make and model of his newly-issued hearing aids as prescribed by the VA, dated in January 2010.        See the Veteran's October 4, 2010 letter with attachments.  Crucially however, no VA treatment reports dated later than February 2009 are currently of record.  
It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from February 2009 to 2011 that are relevant to the Veteran's claim and are not currently in the claims folder should be obtained.

VA audiological examination

The Veteran's last VA examination assessing the current severity of his hearing loss disability took place in December 2009.  As noted above, the Veteran has recently submitted evidence indicating that he was issued hearing aids by the VAMC subsequent to his last examination, suggesting that his hearing loss may has worsened in severity.  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  So it is in this case.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his hearing loss.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records dated from February 2009 to the present day from the VAMC in Oklahoma City, OK.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for an audiology examination to determine the current severity of his bilateral hearing loss disability, and the functional effects caused by that loss, if any.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's initial rating claim.  If the claim is denied, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


